ROBB, Associate Justice.
Appeal from concurrent decisions of the Patent Office tribunals in a trade-mark opposition proceeding, in which the opposition was sustained and registration of the word “Sico” as a trademark for petroleum products was refused appellant.
In 1916 the appellee, the Sinclair Refining Company, adopted the word “Sinco” as a trade-mark for petroleum produets, and in 1919 it secured registration of this mark. From the time of its adoption until about 1922 the mark was continuously used by appellee in both domestic and foreign eommereé. Since 1922 the use of the mark has been confined to shipments in foreign commerce. Officials of the Sinclair Company denied any intent to abandon the mark.
The adoption in 1921 of the word “Sico” by appellant was with full knowledge of the adoption and use by appellee of the word “Sinco” upon the same class of goods. See Guggenheim v. Cantrell & Cochrane, 56 App. D. C. 100, 10 F.(2d) 895. Appellant contends, first, that there is not such a similarity in the marks as to be likely to cause confusion and mistake in the minds of the public, or to deceive purchasers; and, second, that appellee has abandoned its mark.
As to the first ground, we think it apparent that the two marks are similar in appearance and sound, and that their concurrent use on the same class of goods would be likely to result in confusion. As to the second ground, there is no evidence warranting a finding of abandonment. See Saxlehner v. Bisner & Mendelson Co., 179 U. S. 19, 21 S. Ct. 7, 45 L. Ed. 60; Baglin v. Cusenier Co., 221 U. S. 580, 31 S. Ct. 669, 55 L. Ed. *287863. The mere fact that the Sinclair Company is not now using the mark in domestic commerce certainly does not establish such an intent. The decision is affirmed.
Affirmed.